Citation Nr: 1231257	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-50 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for chronic chondromalacia with degenerative changes of the right knee.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Columbia, South Carolina, regional office (RO) of the Department of Veterans Affairs (VA).  The Montgomery, Alabama, RO currently has jurisdiction.  

The Veteran offered testimony at a hearing before the undersigned Veterans Law Judge at the RO in July 2012.  A transcript of the hearing is in the claims folder.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO in the most recent supplemental statement of the case, which is dated April 2012.  


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran has severe impairment of his right knee due to chronic chondromalacia with degenerative changes; there is no evidence of ankylosis, nonunion of the tibia and fibula, or limitation of extension. 

2.  The Veteran has limitation of flexion to 40 degrees, with no additional limitation after repetitive use.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for chronic chondromalacia with degenerative changes of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.59, 4.71a, Codes 5256, 5257, 5258, 5259, 5261, 5262 (2011).  

2.  The criteria for a separate 10 percent evaluation for limitation of flexion of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.59, 4.71a, Codes 5260 (2011); VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board concludes that the duty to notify has been met.  The Veteran was provided with a notification letter in April 2008 that contained all the information required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as defined by Pelegrini and Dingess.  This was provided to him prior to the initial adjudication of his claim.  

The Board further concludes that the duty to assist has also been met.  The Veteran has offered testimony at a hearing at the RO.  He was afforded VA examinations, which contain all the necessary findings required to evaluate him under the appropriate rating criteria.  VA treatment records have also been obtained or are contained in the electronic system.  The Veteran has submitted treatment records from his only source of private treatment.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Increased Evaluation

The Veteran contends that the 30 percent evaluation currently assigned to his right knee disability is inadequate to reflect the impairment it produces.  He argues that he has constant swelling of his knee, and that he has to take frequent breaks at work in order to give his knee some rest.  He further notes that his quality of life has also been impacted at home, in that he is unable to participate in many activities with his family or to walk or stand for long periods of time.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether or not a staged rating is appropriate for the period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The record shows that entitlement to service connection for chronic chondromalacia with degenerative changes of the right knee was established in an August 1996 rating decision.  A 20 percent evaluation was assigned under the rating codes for traumatic arthritis and other impairment of the knee.  The evaluation was increased to the current 30 percent evaluation in a September 1998 rating decision, effective from January 1997.  The Veteran continued to be evaluated under the rating codes for traumatic arthritis and other impairment of the knee.  The July 2008 rating decision that is the basis for this appeal continued the 30 percent evaluation, but did so under the rating codes for traumatic arthritis and limitation of extension of the knee.  

The rating schedule shows that traumatic arthritis is to be evaluated the same as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

The Board notes that there are several rating codes concerning the knee for consideration in this case.  The Veteran is already in receipt of the maximum 30 percent rating available under the codes for other impairment of the knee and limitation of flexion of the knee.  38 C.F.R. § 4.71a, Codes 5257, 5260.  The 30 percent rating exceeds the maximum rating available under the rating codes for dislocation of the semilunar cartilage, removal of the semilunar cartilage, and genu recurvatum.  38 C.F.R. § 4.71a, Codes 5258, 5259.  

The rating codes that allow for evaluations in excess of 30 percent for the knee include the rating code for limitation of extension.  Limitation of extension to 45 degrees is evaluated as 50 percent disabling.  Limitation of extension to 30 degrees receives a 40 percent evaluation.  20 degrees of extension is evaluated as 30 percent disabling.  Limitation of extension to 15 degrees merits a 20 percent evaluation.  Limitation of extension to 10 degrees is evaluated as 10 percent disabling.  Limitation of extension to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

The rating code for ankylosis of the knee is also for consideration.  For extremely unfavorable ankylosis, in flexion at an angle of 45° or more, a 60 percent rating is merited.  When the knee is in flexion between 20° and 45°, a 50 percent rating is warranted.  If the knee is in flexion between 10° and 20° a 40 percent evaluation is merited.  When there is a favorable angle in full extension, or in slight flexion between 0° and 10°, a 30 percent rating is merited.  38 C.F.R. § 4.71a, Code 5256. 

Finally, the rating code for impairment of the tibia and fibula provides for a maximum 40 percent evaluation for nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Code 5262.  

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

The evidence includes the report of a May 2008 VA examination.  The Veteran reported constant swelling of the right knee joint, increased stiffness, and increased weakness when trying to rise from a seated position.  He wore a brace and used a cane when needed.  On examination, there was no deformity, giving way, or instability, and no episodes of dislocation or subluxation.  The Veteran did experience constant effusion, stiffness, and weakness.  Active flexion was to 97 degrees, with pain from 84 degrees to 97 degrees.  There was pain on repetitive use and loss of motion to 82 degrees.  Active extension was to zero degrees, and was not reduced with repetitive motion.  An X-ray study showed tricompartmental degenerative changes.  The diagnosis was increased right knee pain and swelling.  The effects on activities of daily living ranged from none to moderate.  

Private medical records from March 2009 to August 2009 show that the Veteran was seen on several occasions for mild to moderate grade arthritis of both knees.  In March 2009 the right knee was enlarged and generally tender to palpation.  He received injections of the right knee in March 2009 and August 2009.  

VA treatment records from April 2009 show that the Veteran was seen during a routine visit.  He complained of continued knee pain.  His job required a lot of bending, which aggravated his knee and made it harder to do his job.  

The Veteran underwent a VA physical rehabilitation consultation in June 2009.  He was noted to have been referred due to ongoing right knee pain and swelling.  The Veteran had recently received injections to both knees, and also wore bilateral hinged knee braces.  He reported limited range of motion of the knees and difficulty arising from low seated positions as well as ascending and descending stairs.  There was no locking.  On examination, the Veteran had 1+ effusion about the right knee.  On range of motion testing there was muscle guarding throughout the examination, although he was able to achieve neutral to 105 degrees of flexion bilaterally.  There was tenderness of the medial patellar facet and the medial joint line.  The posterior drawer sign was negative, but there was 1+ medial joint line pseudo-laxity with valgus stress on the right.  The assessment was degenerative joint disease with reactive synovitis of the right knee, and effusion of the right knee.  

VA treatment records contained in the electronic record show that the Veteran was followed for his knee disability.  He requested a consultation for braces due to bilateral knee pain in August 2010.  Subsequent records note that the Veteran was trained in the use of a cane and bilateral hinged knee braces.  He continued to complain of pain and swelling in 2011, and continued use of medication for pain. 

The Veteran's most recent VA examination was conducted in March 2012.  The diagnosis was degenerative arthrosis of the right knee.  There was a history of arthroscopic surgery of the right knee.  He did not experience flare-ups that impacted function.  Right knee flexion was to 40 degrees out of a normal range of 140 degrees, with no objective evidence of painful motion.  Extension was to zero degrees with no objective evidence of painful motion.  Testing for increased impairment following repetitive motion could not be completed due to marked guarding, but the examiner stated that the Veteran did not have further limitation following repetitive use testing.  Pain on movement and swelling were noted.  Muscle strength testing was 4/5 for both flexion and extension.  Testing for anterior instability, posterior instability, and medial-lateral instability was normal.  The Veteran used a cane on a regular basis.  Degenerative changes of the knee were documented on X-ray study.  

At the July 2012 hearing, the Veteran testified that his knee was always swollen.  His job required him to be on his feet constantly, and he had to take breaks every half hour to an hour to rest his knees.  The Veteran said that he used a brace and a cane that he had been given by the VA.  He reported that his knee would sometimes buckle.  Finally, the Veteran added that he had been told it was likely he would require a knee replacement in the future.  See Transcript.  

After careful consideration, the Board finds that the evidence does not support entitlement to an evaluation in excess of 30 percent for the Veteran's chronic chondromalacia with degenerative changes of the right knee.  However, the Veteran is entitled to a separate 10 percent evaluation for limitation of flexion of his right knee.  

The record shows that the Veteran was previously evaluated at 30 percent under the rating code for other impairment of the knee due to recurrent subluxation or lateral instability.  The presence of instability is supported by May 1998 magnetic resonance imaging (MRI) study findings that show his right knee disability includes anterior cruciate ligament disruption.  More recent evidence includes the finding of 1+ medial joint line pseudo-laxity with valgus stress at the June 2009 examination.  Furthermore, the Veteran testified that his knee would sometimes buckle, and the treatment records and examination reports demonstrate that the Veteran has required the use of a hinged brace and a cane for several years.  When considered with the evidence of constant pain and swelling of the right knee, the Board finds that 38 C.F.R. § 4.71a, Code 5257 is the rating code that is most appropriate for the Veteran's disability.  Furthermore, his symptoms are consistent with the previous finding of severe knee impairment, which merits the current 30 percent evaluation.  As previously noted, this is also the highest evaluation available under the rating code for other impairment of the knee.  38 C.F.R. § 4.71a, Code 5257.  

The Board has considered entitlement to an evaluation in excess of 30 percent for the Veteran's right knee disability, but this is not demonstrated by the evidence.  Again, the Veteran is in receipt of the highest evaluation possible for impairment of the knee.  38 C.F.R. § 4.71a, Code 5257.  The evidence is negative for ankylosis of the knee and nonunion of the tibia and fibula, which precludes increased evaluations under these rating codes.  38 C.F.R. § 4.71a, Codes 5256, 5262.  All three examinations have demonstrated full extension to zero degrees even when repetitive motion testing could be completed.  This precludes entitlement to a higher rating under the code for limitation of extension.  38 C.F.R. § 4.71a, Code 5261.  There are no other rating codes that are potentially applicable to the Veteran's disability that provide for a higher rating.  

However, the March 2012 examination report also demonstrates that the Veteran's flexion is limited to 40 degrees.  It has been determined that if a musculoskeletal disability is rated under a specific diagnostic code that does not appear to involve limitation of motion, and another diagnostic code predicated upon limitation of motion may be applicable, the other diagnostic code must be considered.  The Board finds that a 10 percent evaluation for limitation of flexion is appropriate.  The limitation fall well short of the 30 degrees required for a 20 percent rating.  Instead, the limitation to 40 degrees of flexion without additional impairment due to repetitive motion more nearly resembles the criteria for a 10 percent evaluation due to limitation of flexion to 45 degrees.  38 C.F.R. §§ 4.7, 4.71a, Code 5260.  Therefore, the Veteran is entitled to a separate 10 percent evaluation for his right knee disability.  VAOPGCPREC 9-98.  

The Board finds that a separate evaluation for limitation of extension is not warranted.  All examinations of record show that the Veteran retains full extension, even with consideration of additional limitation after use due to pain, weakness, fatigability and incoordination.  This precludes both a higher evaluation for the right knee disability under this rating code, and entitlement to a separate rating for limitation of extension.  38 C.F.R. § 4.71a, Code 5261; VAOPGCPREC 9-04.

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  The Veteran's complaints of pain and instability are contemplated by the rating criteria, and he has not demonstrated any symptoms that are not contemplated.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, the Veteran testified that he is employed on a full time basis, and he does not claim that his right knee disability renders him unemployable.  Therefore, a claim for a total rating due to unemployability due to service connected disabilities has not been raised by the record or the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an evaluation in excess of 30 percent for chronic chondromalacia with degenerative changes of the right knee is denied. 

Entitlement to a separate 10 percent evaluation for limitation of flexion of the right knee is granted, subject to the laws and regulations that govern the award of monetary benefits.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


